Citation Nr: 0718870	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-30 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as due to herbicide exposure.

2.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to November 
1971.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a  March 2005 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, that denied the 
benefits sought on appeal.  


FINDINGS OF FACT

1.  The veteran's diabetes mellitus was not incurred in 
service, is not shown to be causally or etiologically related 
to service, is not shown to have manifested to a degree of 10 
percent or more within one year from the date of separation 
from service, and is not shown to have been caused by in-
service herbicide exposure.

2.  The veteran's hypertension was not incurred in service, 
is not shown to be causally or etiologically related to 
service, and is not shown to have manifested to a degree of 
10 percent or more within one year from the date of 
separation from service.


CONCLUSIONS OF LAW

1.  The criteria for direct service connection and 
presumptive service connection for diabetes mellitus have not 
been met.  38 U.S.C.A. §§1110, 5107 (West 2002); 38 C.F.R. 
§§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  The criteria for direct service connection and 
presumptive service connection for hypertension have not been 
met.  38 U.S.C.A. §§1110, 5107 (West 2002); 38 C.F.R. 
§§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        A.  Diabetes Mellitus
The veteran seeks service connection for diabetes mellitus.  
To establish direct service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  Under 38 C.F.R. § 3.303(d), service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.

Alternatively, certain diseases, chronic in nature, may be 
presumed to have been incurred in service, if the evidence 
shows that the disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of the disease 
during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307(a), 3.309(a).  Diabetes mellitus has been identified as 
a chronic disease subject to presumptive service connection 
under 38 C.F.R. § 3.309(a).

Additionally, presumptive service connection may be granted 
under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6) and 
3.309(e) for certain disorders associated with in service 
herbicide agent exposure.  Type 2 diabetes (also known Type 
II diabetes mellitus or adult-onset diabetes) has been 
identified as a chronic disease subject to such presumptive 
service connection.

In this case, the requirements for direct service connection 
are not met.  While the veteran has a current diagnosis of 
diabetes mellitus, most recently documented in a February 
2005 VAMC treatment note, there is no evidence of in service 
incurrence.  Service medical records are devoid of any 
documentation of the disease.  The veteran's entrance and 
separation examinations were normal.  Further, there is also 
no objective medical evidence linking the veteran's diabetes 
to service.  Indeed, at the December 2005 hearing the veteran 
testified that no physician has linked his diabetes to 
service.  The Board considered the veteran's arguments in 
support of his assertion that his diabetes mellitus is 
related to service, based on the absence of any family 
history of diabetes and his healthy lifestyle.  However, the 
veteran, as a lay person untrained in the field of medicine, 
is not competent to offer an opinion in this regard.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For all of 
these reasons service connection is denied on a direct basis.

The evidence also does not show the veteran is entitled to 
service connection on a presumptive basis.  Diabetes mellitus 
has been identified as a chronic disease subject to 
presumptive service connection under 38 C.F.R. § 3.309(a), as 
discussed above, but only where the evidence shows the 
disease became manifest to a degree of 10 percent or more 
within 1 year of separation from service.  VAMC treatment 
notes indicate the veteran was diagnosed with diabetes in 
February 2004; the veteran separated from service in 1971.  
The veteran's hearing testimony corroborates this as he 
testified that he was not diagnosed with diabetes until 2004.  
As such, presumptive service connection cannot be granted 
based on the chronicity provision of 38 C.F.R. § 3.307(a)(3).

Presumptive service connection also may not be granted based 
on the basis of herbicide exposure.  The law provides that 
the veteran who, during active military, naval or air 
service, served in the Republic of Vietnam during the Vietnam 
Era is presumed to have been exposed during such service to 
certain herbicidal agents (e.g., Agent Orange) unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  As discussed 
above, Type II diabetes (also known as Type II diabetes 
colitis or adult-onset diabetes) has been identified as a 
disease subject to such presumptive service connection.
The veteran's primary contention in this regard is that he 
was exposed to Agent Orange while serving in Korea.  He does 
not contend he ever served in Vietnam and the record confirms 
this.  His DD Form 214 does not reflect that he had Vietnam 
service, and he was not awarded or authorized to wear a 
Vietnam Service Medal.  Service personnel records indicate 
that the veteran had Korean Service from September 1970 to 
November 1971.  

However, the objective evidence of record fails to show that 
the veteran was exposed to Agent Orange while serving in 
Korea.  The veteran contends that Agent Orange had, in the 
past, been sprayed on the particular area in Korea in which 
he was stationed, and at the hearing testified that he was 
exposed to it through its continued existence in the water, 
soil, and air.  The Department of Defense only acknowledges 
the use of herbicides for specific units that served in areas 
along the DMZ in Korea between April 1968 and July 1969. See 
e.g., VHA Directive 2000-027 (September 5, 2000).  The 
veteran's service personnel records indicate that he was sent 
to Korea in September 1970, one year subsequent to the last 
time Agent Orange was sprayed there.  The Board is cognizant 
of the veteran's contentions about the water and soil, but 
there is no corroboration or objective verification of these 
allegations.  The veteran has submitted literature about the 
absence of any vegetative growth where Agent Orange was 
sprayed in Vietnam, but this does not specifically relate to 
the possible effects of prior contamination of water and soil 
on humans, or to the particular situation in the area in 
which the veteran was stationed in Korea.  Consequently, the 
Board cannot conclude that the veteran was exposed to Agent 
Orange during his service in Korea.  Service connection for 
diabetes is not warranted on this basis.

In reaching these conclusions the Board notes that no medical 
examination has been conducted or medical opinion obtained 
with respect to the veteran's claim.  However, the Board 
finds that the evidence, which reveals that the veteran did 
not have this disability during service and does not reflect 
competent evidence showing a nexus between service and the 
disorder at issue, warrants the conclusion that a 


remand for an examination and/or opinion is not necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As service 
and post-service medical records provide no basis to grant 
this claim, and in fact provide evidence against this claim, 
the Board finds no basis for a VA examination or medical 
opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely, what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised on an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that  a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002).  

        B.  Hypertension
The veteran's hypertension claim may be considered under 
either a direct theory of service connection, or 
presumptively based on the chronicity provisions of 38 C.F.R. 
§§ 3.307(a), 3.309(a).  While it appears the veteran may also 
seek service connection for his hypertension based on 
herbicide exposure, hypertension is not included as a disease 
eligible for such presumptive service connection under 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e).

As described above, to establish direct service connection, 
the record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  The veteran's claim fails because 
although he has a current diagnosis of hypertension, most 
recently documented in February 2005, there is no evidence 
that the condition was incurred in service or of a nexus to 
service.  The veteran's entrance and separation examinations 
were normal and there are no in-service treatment notes 
documenting hypertension.  Indeed, at the hearing the veteran 
testified he did not have hypertension or elevated blood 
pressure readings in service.  There is also no nexus opinion 
associated with the file linking his condition to service.  
For these reasons, his claim for direct service connection 
for hypertension is denied.

The Board considered the veteran's arguments in support of 
his assertion that his hypertension is related to service.  
However, the veteran, as a lay person untrained in the field 
of medicine, is not competent to offer an opinion in this 
regard.  See 


Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
further finds that although no VA examination has been 
conducted for hypertension, one is not warranted under the 
standards of McLendon, as set forth above.  In the absence of 
corroborating evidence establishing in-service incurrence, a 
current examination could do no more than speculate that the 
veteran's currently diagnosed hypertension is related to 
service based on the veteran's unsubstantiated count of 
service events.  For all of these reasons service connection 
is denied on a direct basis.
In addition, as with diabetes mellitus, hypertension has been 
identified as a chronic disease eligible for a presumption of 
service connection if the evidence shows that the disease 
became manifest to a degree of 10 percent or more within one 
year from separation from active service, even though there 
is no evidence of the disease during service. 38 U.S.C.A. §§ 
1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  The veteran's 
claim fails under this theory of service connection as well 
because the earliest documentation of even "borderline" 
hypertension is dated from February 2003, and the earliest 
diagnosis of hypertension in the record is from June 2004, 
both of which are more than thirty years after separation 
from service.  The veteran's hearing testimony corroborates 
this as he testified that he was not diagnosed with 
hypertension until approximately 2004 when he was diagnosed 
with diabetes.  As such, presumptive service connection also 
cannot be granted based on the chronicity provision of 
38 C.F.R. § 3.307(a)(3).

Notice and Assistance

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
December 2004 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  In addition, the letter of December 2004 
specifically informed the veteran that he should submit any 
additional evidence that he had in his possession.  The VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

The veteran's duty-to-assist letter was not provided before 
the adjudication of his claims.  However, after he was 
provided the letter he was given a full opportunity to submit 
evidence, and his claims were subsequently readjudicated.  He 
has not claimed any prejudice as a result of the timing of 
the letter, and the Board finds no basis to conclude that any 
prejudice occurred.  Any notice defect in this case was 
harmless error.  The content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After VA provided this notice, the veteran 
communicated on multiple occasions with VA, without informing 
it of pertinent evidence.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

In the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed 
to substantiate his claim for service connection, but 
he/she was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must 
consider whether the veteran has been prejudiced thereby).  
In that regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records, service personnel records, and post 
service treatment records have been obtained.  He has had a 
hearing.  The Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  


Indeed, at his hearing the veteran testified there is no 
outstanding medical evidence to obtain.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


